MEMORANDUM **
Antonio Rodriguez-Bravo appeals from his conviction and 96-month sentence for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rodriguez-Bravo contends that the indictment was defective because it failed to charge him with knowing that he was in the United States. However, when charging a defendant with being found in the United States in violation of § 1326, the Government is not required to expressly allege in the indictment that the defendant knew he was in the United States. United States v. Salazar-Gonzalez, 458 F.3d 851, *605855 (9th Cir.2006); United States v. Rivera-Sillas, 417 F.3d 1014, 1020-21 (9th Cir.2005). It is sufficient to allege, as the Government did in the instant case, that the defendant is a deported alien subsequently found in the United States without permission. See Riverar-Sillas, 417 F.3d at 1020-21.
Rodriguez-Bravo also contends that § 1326(b)(2) is unconstitutional because it raises the statutory maximum sentence from 2 years to 20 years when a judge, rather than a jury, finds that the defendant’s removal was subsequent to the commission of an aggravated felony. This argument is foreclosed by United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.